""-'""•    , ___   ....
          AO 245B (Rev. 02/08/2019) Judg1nent in a Cri1ninal Petty Case (Modified)                                                                 Page 1 ofl   ;LS

                                                UNITED STATES DISTRICT COURT
                                                          SOUTHERN DISTRICT OF CALIFORNIA

                               United States of America                                 JUDGMENT IN A CRIMINAL CASE
                                                                                        (For Offenses Co'm1nitted On or After Nove1nber 1, 1987)
                                          v.

                               Armando Magana-Rangel                                    Case Number: 3:19-mj-21450

                                                                                        Robert A. Garcia
                                                                                        Defendant's Attorney


          REGISTRATION NO. 84316298
          THE DEFENDANT:
           ~ pleaded guilty to count(s) _l_o_f_C_o_m_p"-l_a_in_t_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

            D was found guilty to count(s)
              after a plea of not guilty.
              Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
          Title & Section                      Nature of Offense                                                            Count Number(s)
          8:1325                               ILLEGAL ENTRY (Misdemeanor)                                                  1

            D The defendant has been found not guilty on count(s)
                                                                                     -------------------
            0 Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                                      IMPRISONMENT
                 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
          imprisoned for a term of:

                                           D TIME SERVED                                                 3
                                                                                     fl - - - - = - - - - - d a y s
             ~  Assessment: $10 WAIVED ~ Fine: WAIVED
            ~ Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
            the defendant's possession at the time of arrest upon their deportation or removal.
            D Court recommends defendant be deported/removed with relative,                          charged in case


                IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
           of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
           imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
           United States Attorney of any material change in the defendant's economic circumstances.

                                                                                      Thursday, March 28, 2019
                                                                                                ,
                                                                                      Date of Imposition of Sentence
                                                                                              ...


                             ,,,~,,,._x---""             IF~LED                         /i~
           Received _ .•_x?./_·_'.)_·'--1-----
                    nusM__.. . .
                                                          MAR 2 8 2019                IfONO    LE CAROL    . OSTBY
                                                                                      UNITED STATES MAGISTRATE JUDGE
                                                 CLERl<, U.S. DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA
                                               RY                       DEPUTY
           Clerk's Office C·rp)'                                                                                                      3: l 9-mj-21450
